Citation Nr: 1715981	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  08-38 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability. 

2.  Entitlement to service connection for type 2 diabetes mellitus, to include as secondary to psychiatric disability.  

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision (notified August 2007) by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the case was subsequently transferred to the RO in Oakland, California.  In her November 2008 Substantive Appeal the Veteran requested a Travel Board hearing.  Her hearing was scheduled in November 2011.  Prior to the scheduled hearing, the Veteran requested that her hearing be cancelled.  Accordingly, her request for a Board hearing is withdrawn.  38 C.F.R. § 20.704(e).

These matters were before the Board in March 2012 when they were remanded for additional development.  An interim January 2013 rating decision granted service connection for chronic rhinitis (an issue also the subject of the Board's remand), rated 0 percent effective August 17, 2006 and 10 percent effective November 15, 2012.  Accordingly, that issue is no longer before the Board.  In November 2014 the Board again remanded these matters for additional development.  Service connection for bilateral foot disability, other than peripheral neuropathy, was denied in a September 2015 Board decision (this issue was previously remanded by the Board).  Accordingly, this issue is no longer before the Board.  In that same decision the Board remanded the other issues.  An interim May 2016 rating decision granted service connection for generalized anxiety disorder rated 70 percent effective August 17, 2006, migraines rated 30 percent, effective December 14, 2006 and asthma rated 30 percent effective December 14, 2006 and 10 percent January 9, 2016 (these issues were previously remanded by the Board).  Accordingly, these issues are no longer before the Board.

The issues of entitlement to service connection for type 2 diabetes mellitus, to include as secondary to psychiatric disability and peripheral neuropathy of the upper and lower extremities, to include as secondary to psychiatric disability are
REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic low back disability was not manifested in service or within a year following the Veteran's discharge from service or for many years thereafter, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a chronic low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this service connection claim.  By correspondence in December 2006, VA notified the Veteran of the information needed to substantiate and complete her service connection claim, as well as notice of the information that she was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  She has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and all available pertinent postservice treatment records have been secured.  Social Security Administration (SSA) records have been associated with the record.  The Board's September 2015 remand directed the AOJ to secure (with assistance from the Veteran) any outstanding records pertinent to her claim, including tapes she recorded during her period of active duty.  October 2008, January 2015, February 2015 (authorizations received with no treatment providers identified and the forms were not signed) and December 2015 letters asked the Veteran to complete authorizations and consent forms for her records to be released, including the tapes she recorded during active duty.  Outstanding VA treatment records were secured.  The Veteran did not provide a direct response to the requests for authorizations to secure records from any other provider, including the tapes she recorded during service; it is therefore assumed that there are no outstanding pertinent records relating to a back disability.  The AOJ arranged for VA examination for a back disability in May 2012; the Board finds the examination report and opinion offered adequate for rating purposes.  In a November 2016 appellate brief, the Veteran's representative seemed to argue the VA opinion is inadequate because the examiner noted that there was no documentation of ongoing back complaints reported by the Veteran.  Arguing further that the Veteran is competent to attest to her ongoing problems.  As noted, the Board finds the examination report and opinion adequate and the competency of the Veteran's statements will be further discussed below.  Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: a present disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a causal relationship between the claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends she has a lower back disability that began in service and therefore service connection is warranted.  Her September 1974 enlistment medical examination report shows her spine and other musculoskeletal were normal on clinical evaluation and on the medical history report she reported she did not have recurrent back pain or bone, joint or other deformity.  STRs show that in April 1975 she was seen in the emergency room for complaints of low back pain.  There was no loss of range of motion of the spine, and no neurological defect was shown.  Her right sacroiliac was tender to palpation.  The diagnosis was right sacroiliac strain.  In April 1979 she was seen at a military clinic with complaints of backache; no diagnosis was rendered.  In June 1979 she had her service separation examination, which revealed a normal spine and other musculoskeletal system, and she reported she did not have a medical history of recurrent back pain or bone, joint or other deformity.  

A November 2006 private treatment report notes the Veteran's past surgical history, which includes repair of herniated disc in the lumbar spine in 1986.  A private musculoskeletal evaluation in November 2006 reveals no problems of the spine.

In a December 2006 VA application for compensation the Veteran noted that she had a back problem that began in service in April 1975.  She noted that her lower back pain was the result of lifting military records and field equipment.  She stated that she received treatment for her back at Fort Leonard Wood Hospital in April 1975.  She also noted that she experienced back problems in April 1979 and was treated at the U.S. Army Health Clinic, Hanau, Germany.  In April 1984 she again experienced back problems and was treated at Fort Sill Army Hospital.  She noted she had lower back surgery in 1988 and was treated from May to August 1990 by a private physician.  Her back problems persisted through February 1997 and she was treated at Sierra Army Depot, in California.  SSA questionnaire dated in 2007 reveals the Veteran noted she had a back operation and she experienced pain in her back when dressing.

On a May 2012 VA back conditions examination, the Veteran reported she continued to have some back pain after her discharge from service in 1979 (there are no treatment records).  In 1984 she felt a "pop" in her back when she picked -up her son; afterwards she could not walk.  She later had back surgery (vertebroplasty of the lumbar spine) in 1986.  She stated that her back improved after surgery and she had no other injuries with the exception of a sledding accident in February 2010 (x-rays showed a fractured sacral tip).  X-rays impression show moderate L5-S1 degenerative disc disease and L4-5 and L5-S1 facet arthropathy without evidence for fracture or malalignment.  The diagnosis was sacroiliac joint back strain, 1975.  The examiner opined that it is less likely as not (less than 50/50 probability) the Veteran has a current back disability this is related to her active duty service; more likely her intermittent low back pain is related to her back injury and subsequent surgery in 1986.  The rationale for the opinion is that sacroiliac joint strain is a transient condition.  Her separation physical recorded no recurrent back pain.  She stated that in 1984 when lifting her son she felt a pop in her back and had vertebroplasty in 1986 with improvement in her back.  

Analysis

It is not in dispute that the Veteran now has a low back disability, to include degenerative disc disease and L4-5 and L5-S1 facet arthropathy.  What she still must show to establish service connection for a low back disability is that such disability is related to her active duty service.

Here, the record supports that the right sacroiliac strain the Veteran sustained in service was acute and transient and resolved without any chronic residuals.  The Veteran denied any back problems at separation and was not treated for spinal symptoms in the year following service.  The record further shows that the Veteran's first complaint of a low back condition after her discharge from service was in 1984, when she felt a pop in her back after she picked-up her son; she had back surgery about 2 years later.  Her first postservice back complaints were approximately 5 years after service.  Consequently, service connection for a low back disability on the basis that such disability became manifest in service and persisted or on a presumptive basis (for L5-S1 degenerative disc disease (arthritis) as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

What remains for consideration is whether, in the absence of a showing of onset in service and continuity since, the Veteran's low back disability may somehow otherwise be related to her service.

The medical evidence of record is against such a claim.  The May 2012 VA examiner opined that the Veteran's current back disability is less likely as not related to her active duty service and the examiner provided a clear explanation of rationale for the opinion.  Additionally, the VA examiner provided an alternative etiology for the Veteran's low back disability, noting that her back disability was more likely related to her 1984 postservice back injury and subsequent surgery in 1986.  As the VA examiner's opinion reflects familiarity with the record, and includes a rationale with citation to supporting factual data, the Board finds it to be highly probative evidence in the matter.  

The Board has considered the Veteran's own assertions that her low back disability is due to an incident in service.  However, she lacks the training or credentials to render an opinion as to the etiology of a back disorder that was not present in service or in the year thereafter, and, in view of her reports of no current back disability at separation from service, any suggestion of a back disability dating continuously since service would not be credible.  On balance, her lay opinion is of markedly lower probative value than the May 2012 VA examination report.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007). 

Accordingly, the Board concludes the preponderance of the evidence is against the claim of service connection for a chronic low back disability, and the appeal in the matter must be denied.


ORDER

Entitlement to service connection for a chronic low back disability is denied.



REMAND

The Board notes the number of previous remands in this matter, and is aware of the delay inherent with yet another remand.  Nonetheless, further development remains necessary for proper merits consideration of the service connection claims for type 2 diabetes mellitus, to include as secondary to psychiatric disability and peripheral neuropathy of the upper and lower extremities, to include as secondary to psychiatric disability.  In its September 2015 remand, the Board noted that the Veteran asserted secondary service connection for diabetes mellitus and peripheral neuropathy as a result of medications taken for her psychiatric disabilities.  The Board noted that these claims were contingent upon whether service connection was established for the Veteran's psychiatric disability and therefore held the claims in abeyance.  A May 2016 rating decision granted service connection for general anxiety disorder claimed as depression, anxiety, suicidal and posttraumatic stress disorder, effective August 17, 2006.

VA examinations in March 2015 produced opinions regarding the etiology of the diabetes mellitus and peripheral neuropathy disabilities.  Neither examination considered the medications the Veteran took for her service-connected psychiatric disability.  Notably, the examiner stated that it was less likely than not that diabetes mellitus or peripheral neuropathy was incurred in or caused by an event or injury in service and that there was no evidence that either of the disabilities was caused or aggravated by any current psychiatric disorder.  Given the changed circumstances, with service connection now established for a psychiatric disorder, the Board finds that a further VA examination is warranted to address the multiple theories of entitlement in this case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran appropriate VCAA notice regarding service connection for type 2 diabetes mellitus and peripheral neuropathy on a secondary basis, to include as due to medications taken for her psychiatric disabilities.  She should be given an adequate opportunity to respond.  

2.  The AOJ should contact the Veteran and request a list of the medications she has been prescribed for her psychiatric disability.

3.  The AOJ should arrange for the record to be returned to the September 2015 VA examiners (or forwarded to another appropriate physician (endocrinologist)) for review and advisory medical opinions regarding the likely etiology of the Veteran's type 2 diabetes mellitus and peripheral neuropathy disabilities, with an opinion as to  whether it is at least as likely as not (a 50 percent or greater probability) that any such disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected psychiatric disability, to specifically include as due to medications taken for the service-connected psychiatric disability.  

All opinions must include rationale with citation to factual data/medical literature, as deemed appropriate.

4.  The AOJ should thereafter review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


